Citation Nr: 1600914	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 27, 2002 for the award of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the Waco RO (hereinafter agency of original jurisdiction (AOJ)) granted service connection for CAD status post myocardial infarction, and assigned an initial 60 percent rating effective June 27, 2002.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

Notably, the December 2012 SOC included additional issues of entitlement to increased ratings for lumbar strain, peripheral neuropathy of the lower extremities and sinusitis stemming from an NOD filed against a February 2003 AOJ decision.  The Veteran's January 2013 substantive appeal limited his appeal to the claim listed on the title page.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the claims file.

This appeal was processed using the Veteran Benefits Management System (VBMS).  Additional records are stored electronically in Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, it is noted that, during his November 2015 hearing, the Veteran argued that the denial of service connection for heart disease in a March 1969 AOJ decision was due, in part, to inadequate medical examination and misdiagnosis.  He appeared to present arguments in support of claims of clear and unmistakable error (CUE) in the March 1969 decision.  But see Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)) (holding that an AOJ failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE because "there is . . . no way of knowing what such an . . . examination would have yielded . . . , so it could not be concluded that it 'would have manifestly changed the outcome'").  It is not clear that the Veteran intends to pursue a CUE claim.  As no such claim has been adjudicated by the AOJ, it is not properly before the Board.  Hence, this matter is referred to the AOJ for appropriate action, to include clarification.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  An unappealed March 1969 AOJ rating decision, in pertinent part, denied service connection for heart disease.  New and material evidence was not received within one year of the March 1969 determination.
 
3.  After the March 1969 denial of service connection for heart disease, the first communication from the Veteran expressing his intent to reopen his service connection claim for heart disease was received on June 27, 2002.

4.  The AOJ awarded service connection for CAD, and assigned an effective date of June 27, 2002, pursuant to a liberalizing regulation change and a special review mandated by a class action settlement; no earlier effective is assignable.






CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2002 for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 3.816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the effective date assigned for the service connection award.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

As for VA's duty to assist, the adjudication of the earlier effective date of award claim is largely based upon the date of filing of claim, or lack thereof.  As discussed below, the existence of VA and/or private clinic records could not support an application to reopen under 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157(b)(1).  Additionally, the Board finds that there is no reasonable possibility that VA medical examination or opinion would help to substantiate this claim as there is no legal basis for an earlier effective date of award.

As regards to the November 2015 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the November 2015 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the onset of the Veteran's CAD, and the Veteran detailed his contentions regarding his theory of entitlement to an earlier effective date of award.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, as noted below, the only potential factual dispute concerns whether the Veteran was notified of a March 1969 denial.  Otherwise, the remaining undisputed facts reflect that his claim cannot substantiate his claim as a matter of law.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.
II.  Analysis

The Veteran contends that he is entitled to an effective date earlier than June 27, 2002 for the award of service connection for CAD.  He argues that his CAD was manifested contemporaneous in time to his discharge from service, and that a conclusive diagnosis of CAD was established many years prior to the effective date of award assigned by the AOJ.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... of compensation ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i).

When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 115 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a Veteran who has a covered herbicide disease [here, ischemic heart disease or CAD].  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and [the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA [on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4). 

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that for purposes of this section the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon, 12 Vet. App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," see Roberson v. West, 251 F.3d 1378, 1384   (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).

The facts of this issue may be briefly summarized.  The Veteran was discharged from active duty in December 1968.  He served in the Republic of Vietnam from December 1966 to December 1967.  In January 1969, he filed a VA Form 526 (Veteran's Application for Compensation or Pension) seeking service connection for, inter alia, "SUSPECTED HEART DISEASE."  A March 1969 VA examination, however, found no evidence of heart disease on examination.

A March 1969 AOJ rating decision denied service connection for heart disease on the basis of no current disability.  In April 1969, the AOJ notified the Veteran of the March 1969 denial of service connection for heart disease and his appellate rights.  The Veteran did not file an NOD, and new and material evidence was not received, within one year of the notification of the decision.  

The record next reflects that, on June 27, 2002, the Veteran filed an application to reopen a claim of entitlement to service connection for heart disease.  A February 2003 AOJ rating decision denied the application to reopen the claim.  In March 2003, the AOJ notified the Veteran of the February 2003 denial and his appellate rights.  The Veteran did not file an NOD, and new and material evidence was not received, within one year of the notification of the decision.

The Veteran filed an application to reopen his service connection claim for heart disease on June 27, 2007.  A December 2007 AOJ rating decision denied his application to reopen the claim.  Later that month, the AOJ notified the Veteran of the December 2007 denial and his appellate rights.  The Veteran did not file an NOD, and new and material evidence was not received, within one year of the notification of the decision.

The Veteran filed another application to reopen his service connection claim for heart disease on December 21, 2009.  A June 2011 AOJ rating decision granted service connection for CAD status post myocardial infarction pursuant to the August 31, 2010 amendment to 38 C.F.R. § 3.309(e) which added ischemic heart disease, including CAD, as a presumptive herbicide related disease.  Pursuant to 38 C.F.R. § 3.816, the AOJ assigned an effective date of June 27, 2002 as the first application after September 25, 1985 which could be reasonably construed as a service connection claim for CAD for Nehmer purposes.

After a review of the entire evidentiary record in light of the applicable legal criteria, the Board finds that an effective date earlier than June 27, 2002 for the award of service connection for CAD is not warranted.

Here, the record reflects that the AOJ finally denied a service connection claim for heart disease in March 1969.  As the Veteran did not file an NOD or submit new and material evidence within one year of the date of notice of the denial, this claim is final based on the evidence then of record and is not subject to revision in the absence of CUE in the decision.  See 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.156(b); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).

With respect to this decision, the Veteran appears to argue that the March 1969 AOJ decision did not become final as he had not been provided notice of the decision and his appellate rights.  However, the record reflects that, by letter dated April 30, 1969, the AOJ notified the Veteran that service connection for heart disease was denied as it had not been shown by the evidence of record.  This letter also included the following advisement:

Any new evidence which you believe would justify a different decision should be sent to us promptly.  If you have no further evidence but believe this decision is not correct, you may initiate an appeal to the Board of Veterans Appeals by filing a notice of disagreement at any time within one year from the date of this letter.  A notice of disagreement is simply a written communication which makes clear your intention to initiate an appeal and the specific part of our decision with which you disagree.  It should be sent to this office.  In the absence of timely appeal, this decision will become final.

A review of the record reveals that the April 30, 1969 letter was sent to the Veteran's last known address of record, and was not returned as undeliverable.  Thus, the Board finds that the Veteran was properly notified of the March 1969 denial and his appellate rights.  The Veteran's current recollections of not receiving this notice, reported more than 4 decades after the fact, is greatly outweighed by the documentary evidence of record. 

The Veteran also argues that the March 1969 denial of service connection for heart disease on the basis of no current disability was incorrect due to the fact that the AOJ relied on inadequate medical examination reports.  As noted in the Introduction, an allegation of a failure by VA to obtain an adequate VA examination report cannot form the basis for a collateral attack on a final decision based on CUE.  Hazan, 10 Vet. App. at 522-23.  To the extent the Veteran alleges CUE, such issue has not been adjudicated by the AOJ and has been referred to the AOJ for clarification and adjudication, if appropriate.

Thus, the Board finds that the March 1969 AOJ rating decision which denied service connection for heart disease became final.

Thereafter, the record reflects that the Veteran next filed an application to reopen his claim on June 27, 2002.  While that claim was denied in a February 2003 AOJ rating decision and another application to reopen was denied in a December 2007 AOJ rating decision, the AOJ has awarded an effective date of June 27, 2002 based upon the exception to the statutory provisions governing the assignment of effective dates created by the Nehmer line of cases and codified at 38 C.F.R. § 3.816.

The Board finds that, between the March 1969 AOJ denial and the June 27, 2002 application to reopen, there were no informal or formal applications to reopen the service connection claim for heart disease.  The Board observes - as argued by the Veteran and his spouse - that the diagnosis of CAD had been established many years prior to the June 27, 2002 effective date of award assigned.  In this respect, the record includes private medical records in 1982 wherein the Veteran had a positive exercise stress test with a heart catheterization demonstrating total occlusion of his right coronary artery.  Additionally, VA medical records in 1998 reveal that a nuclear stress test in 1998 suggested reversible ischemia in the anteroseptal and apical regions with an angiogram demonstrating multivessel disease involving the left anterior descending artery.

However, the Board finds that any references to heart disease in the VA clinic records between this time period could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  Similarly, any private treatment records showing treatment for heart disease, in and of themselves, is insufficient to establish an informal application to reopen.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Thus, the AOJ has assigned the earliest possible effective date of award of June 27, 2002, pursuant to a liberalizing regulation change and a special review mandated by a class action settlement.  The June 27, 2002 claim was the first claim pending after September 25, 1985.  Notably, this date is earlier than a possible award pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) (a retroactive effective date based upon a liberalizing law) as the addition of CAD as a herbicide presumptive disease became effective August 31, 2010.  See 75 Fed. Reg. 53,202.  Thus, the award pursuant to the Nehmer provisions is more beneficial to the Veteran.

In so finding, the Board acknowledges the Veteran's primary contention that his award of service connection for CAD should be based on the date of first diagnosis.  However, in light of the prior final denial of heart disease in March 1969 and the next application to reopen the claim received on June 27, 2002, the effective date for the award of service connection cannot be earlier than the date of the receipt of the application to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The Veteran further reports that he failed to file an earlier application to reopen based upon incorrect advice given by service organization representatives.  However, any improper advice given by a service organization representative cannot provide a basis for an earlier effective date of award.

In sum, as the Veteran did not file an informal or formal application to reopen a claim of service connection for heart disease between the March 1969 final AOJ decision and the June 27, 2002 application to reopen, the Board finds that the claim for an effective date earlier than June 27, 2002 for the award of service connection for CAD must be denied.



ORDER

The claim of entitlement to an effective date earlier than June 27, 2002 for the award of service connection for CAD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


